IN THE COMMONWEALTH COURT OF PENNSYLVANIA

David J. Taylor,                               :
                      Petitioner               :
                                               :
              v.                               :    No. 234 C.D. 2020
                                               :    Submitted: September 4, 2020
Unemployment Compensation                      :
Board of Review,                               :
                 Respondent                    :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                     FILED: November 23, 2020

              Daniel J. Taylor (Claimant), pro se, petitions for review of an
adjudication of the Unemployment Compensation Board of Review (Board) holding
that Claimant was ineligible for $547 in unemployment compensation benefits he
had collected and, thus, liable for a non-fault overpayment of benefits pursuant to
Section 804(b) of the Unemployment Compensation Law (Law).1 In so holding, the
Board affirmed the Referee’s determination that Claimant was ineligible for benefits
under Section 402(b) of the Law, 43 P.S. §802(b),2 because he voluntarily terminated
his employment without cause of a necessitous and compelling nature. The Board
also affirmed the Referee’s determination that Claimant was not eligible for partial



1
 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §874(b).
2
 Section 402(b) of the Law provides, in relevant part, that “[a]n employe shall be ineligible for
compensation for any week ... [i]n which his unemployment is due to voluntarily leaving work
without cause of a necessitous and compelling nature[.]” 43 P.S. §802(b).
benefits under Section 404(d) of the Law, 43 P.S. §804(d).3 Discerning no error by
the Board, we affirm.
               In August of 2019, Claimant submitted an online application for
unemployment compensation benefits after his loss of employment with Riverbend
Foods, LLC. He began to collect benefits as of July 28, 2019. On October 1, 2019,
Claimant began employment with Bookminders Pittsburgh, Inc. (Employer) as an
accountant. Claimant resigned after his first day.
               On October 6, 2019, Claimant reported to the Unemployment
Compensation (UC) Service Center an estimated income of $50 for the claim week
ending October 5, 2019, for deduction from his weekly unemployment benefit
amount. On October 24, 2019, Claimant informed the UC Service Center that he
actually received $210 in wages for his single day of employment. On October 28,
2019, Claimant further informed the UC Service Center that his employment with
Employer had been full-time; intended to be permanent; and that he had voluntarily
terminated his employment. The UC Service Center concluded that Claimant was
ineligible for the $547 he received for the claim week ending October 5, 2019,
because he was unemployed that week by his own choice.
               The UC Service Center then issued three Notices of Determination.
The first notice advised Claimant that he was ineligible for benefits under Section
402(b) of the Law because he lacked a necessitous and compelling reason for leaving
his job with Employer. The second notice established a $547 fault overpayment
under Section 804(a) of the Law, 43 P.S. §874(a). The third notice advised Claimant


3
   Section 404(d)(1) of the Law provides, in part, that an eligible claimant will be paid
“compensation in an amount equal to his weekly benefit rate less the total of … the remuneration,
if any, paid or payable to him with respect to such week for services performed which is in excess
of his partial benefit credit….” 43 P.S. §804(d)(1).
                                                2
that he was ineligible for reduced compensation benefits under Sections 4(u), 401,
401(c), and 404(d) of the Law.4 Claimant appealed, and a hearing was held before
a Referee.
              Claimant, represented by counsel, testified that he worked for
Employer as an accountant for one day, i.e., October 1, 2019, and left at the end of
that day. Notes of Testimony, 12/9/2019, at 3-4 (N.T. __); Certified Record at 63-
64 (C.R. __). Claimant explained that this was the first of a four-day orientation
period, after which he and Employer would discuss “whether or not [the position]
was a good fit for either party.” N.T. 10; C.R. 70.
              Claimant explained that he suffers from a medical condition that has
caused facial paralysis, and it makes speaking difficult and meeting with others in
person an uncomfortable experience. Claimant discovered on his first day that the
position with Employer would require weekly face-to-face meetings with clients.
Further, Claimant struggled to keep up with the pace of the training. Thus, at the
first day’s conclusion, he informed Employer that he would not return. Claimant did
not ask Employer if other positions were available.
              The Referee held that Claimant was ineligible for unemployment
compensation for the week ending October 5, 2019, because he lacked a necessitous
and compelling reason for leaving his employment. The Referee also held that
Claimant was at fault for the overpayment of his unemployment compensation
because he did not report to the UC Service Center that he had quit his job. Finally,
the Referee held that Claimant was not eligible for partial benefits under Sections

4
 Section 4(u) of the Law defines which individuals qualify as “unemployed.” 43 P.S. §753(u).
Section 401 of the Law provides for the payment of unemployment compensation to individuals
who are unemployed. 43 P.S. §801. Section 401(c) of the Law provides, in part, that an individual
must make “a valid application for benefits … in the proper manner” to qualify for unemployment
compensation benefits. 43 P.S. §801(c).
                                               3
4(u), 401, and 401(c) of the Law because he became unemployed the week ending
October 5, 2019, without a necessitous and compelling reason. The Referee also
found that Claimant intentionally underreported his earnings to be $50 for October
1, 2019; thus, Claimant was overpaid through his own fault.
               The Board adopted the Referee’s determination that Claimant was
ineligible for unemployment compensation benefits under Section 402(b) of the Law
for voluntarily quitting. The Board rejected the Referee’s finding that Claimant
purposely reported inaccurate employment information in his application for
benefits. Thus, the Board concluded that the overpayment of benefits to Claimant
was a non-fault overpayment governed by Section 804(b) of the Law, 43 P.S.
§874(b). Claimant petitioned for this Court’s review.5
               On appeal, Claimant raises two issues for our review. He first argues
that the Board erred in concluding that he voluntarily terminated his employment
without a necessitous and compelling reason, thereby rendering him ineligible for
unemployment compensation under Section 402(b) of the Law.6 Claimant asserts
that his activity with Employer did not constitute full-time employment and that he
and Employer mutually agreed on Claimant’s departure his first day. Thus, Claimant
argues that he is entitled to benefits for the claim week ending October 5, 2019.7

5
  This Court’s review determines whether an error of law was committed, whether constitutional
rights were violated, and whether necessary findings of fact are supported by substantial evidence.
Brown v. Unemployment Compensation Board of Review, 49 A.3d 933, 936 n.4 (Pa. Cmwlth.
2012).
6
  The Board held in Claimant’s favor when it concluded that he was eligible for benefits under
Sections 4(u), 401, and 401(c) of the Law, and Claimant does not challenge that conclusion on
appeal. Nor does he argue that he would be eligible for partial benefits under Section 404(d) of
the Law, despite his ineligibility under Section 402(b). Thus, with respect to his eligibility for
benefits, Claimant’s challenge is based solely on Section 402(b) of the Law.
7
 Separately, Claimant appears to argue that, even if he was ineligible for benefits under Section
402(b) of the Law for the claim week ending October 5, 2019, he should have become eligible for
                                                4
Second, Claimant challenges the calculation of his overpayment, which, he asserts,
should have been calculated as $41, not $547.
              The Board responds that Claimant has not offered a necessitous and
compelling reason for terminating his employment. Regarding Claimant’s second
issue, the Board asserts that because Claimant was found ineligible for benefits
under Section 402(b) of the Law, he was ineligible to receive the entire $547 in
benefits Claimant received for the week of October 5, 2019. That is the amount
recoupable under Section 804(b) of the Law.
              We first address Claimant’s argument that his single day of training did
not constitute “employment” under the Law. A claimant’s training with a new
employer, for which he is compensated, constitutes employment within the meaning
of the Law. See Kirk v. Unemployment Compensation Board of Review, 442 A.2d
1234, 1236 (Pa. Cmwlth. 1982) (claimant’s attendance at an employer’s orientation
session established an employment relationship); Haqq v. Unemployment
Compensation Board of Review (Pa. Cmwlth., No. 1276 C.D. 2010, filed January
26, 2011), slip op. at 4-5 (training remuneration received from an employer
constituted wages under the Act) (unreported).8
              Here, Claimant’s training concerned computer programming “that [he]
would use to perform [his] job,” N.T. 6-7; C.R. 66-67, and Claimant received
compensation. Moreover, Claimant conceded in an email to the Board that he was
“perhaps … technically in the employ of [Employer] for one day….” C.R. 95. He


benefits in subsequent weeks. An issue is waived when a claimant fails to raise it before the
Referee. Dehus v. Unemployment Compensation Board of Review, 545 A.2d 434, 436 (Pa.
Cmwlth. 1988). Because Claimant did not raise this issue before the Referee, it is waived.
8
  “[A]n unreported panel decision of this Court issued after January 15, 2008,” may be cited “for
its persuasive value[.]” Section 414(a) of the Commonwealth Court’s Internal Operating
Procedures, 210 Pa. Code §69.414(a).
                                               5
believed that the four-day training period was to serve as a trial period of
employment, after which he or Employer could choose “to continue or terminate
employment based upon the results of the training.” Id. (emphasis added). In short,
Claimant’s own evidence supports the Board’s finding of fact that Claimant was
“employed” by Employer for a single day.
             Claimant maintains, however, that he and Employer “agreed that they
were not mutually compatible.” Claimant Brief at 11. Claimant appears to be
asserting that his separation from Employer was not wholly voluntary.
             Whether a claimant’s separation from employment is a voluntary
resignation or a discharge is a question of law subject to appellate review. Nolan v.
Unemployment Compensation Board of Review, 797 A.2d 1042, 1045 (Pa. Cmwlth.
2002).   The claimant bears the burden of proving that his separation from
employment was a discharge rather than a voluntary termination. Kassab Archbold
& O’Brien v. Unemployment Compensation Board of Review, 703 A.2d 719, 721
(Pa. Cmwlth. 1997). Likewise, a claimant bears the burden of proving a necessitous
and compelling reason for leaving his job. Spadaro v. Unemployment Compensation
Board of Review, 850 A.2d 855, 860 (Pa. Cmwlth. 2004).
             When the Referee asked Claimant whether his separation from
Employer was a discharge or whether he quit, Claimant testified: “I quit.” N.T. 5;
C.R. 65. Claimant decided not to return to Employer for work because the training
was “progressing terribly,” he “wasn’t keeping up with the pace of the training” set
by Employer, and he began to “question [his] ability” to do the job. N.T. 8-9; C.R.
68-69. Again, Claimant’s own testimony establishes that he quit his employment
based on his own assessment of his potential performance and not because Employer
asked him to leave. Claimant offered no evidence that his departure was a mutual


                                         6
decision between him and Employer. The Board did not err in concluding that
Claimant voluntarily terminated his employment without cause of a necessitous and
compelling nature, rendering Claimant ineligible for benefits under Section 402(b)
of the Law.9
               We next address Claimant’s challenge to the calculation of the
overpayment. Claimant explains that his weekly unemployment benefit of $561
together with the $210 he earned during the claim week ending October 5, 2019,
totals $771. He argues that, under Section 404(d) of the Law,10 his weekly benefit
should be reduced only by income that exceeds his partial benefit credit (which is
30% of his weekly benefit). Accordingly, he was allowed to receive up to $730 in
combined benefits and income per week (or 130% of his weekly benefit rate). See
Section 4(m.3) of the Law, 43 P.S. §753(m.3) (defining “partial benefit credit” as
“remuneration … which is not in excess of [30%] of the individual’s weekly benefit
rate….”). Claimant argues that the $771 he received is only $41 more than the $730
in benefits and income to which he was entitled. Accordingly, Claimant insists that
his overpayment should have been calculated to be $41. Claimant’s calculation
assumes that he was entitled to unemployment compensation benefits for the week
ending October 5, 2019. However, as we have explained, Claimant is ineligible for
benefits, partial or otherwise, for the week ending October 5, 2019. His resignation
rendered him ineligible for the entire week.
               Claimant received $547 in unemployment compensation benefits
during the claim week ending October 5, 2019, just as he did in all claim weeks


9
 Claimant does not challenge the Board’s assessment of a non-fault overpayment. See Claimant
Brief at 12.
10
  Although Claimant cites Sections 401 and 4(u) of the Law in support of this position, it appears
that his calculation is actually based on Section 404(d) of the Law.
                                                7
during which he received benefits prior thereto.11 Claimant does not dispute that he
received that amount. Claimant was paid $547 in benefits to which he was not
entitled because he voluntarily left his job with Employer without a necessitous and
compelling reason. Accordingly, he received an overpayment of $547.12
               Accordingly, we affirm the Board’s adjudication.


                                      MARY HANNAH LEAVITT, President Judge




11
   Claimant is correct that his weekly benefit rate is $561, not $547. However, Section 404(e)(4)(ii)
of the Law, 43 P.S. §804(e)(4)(ii), provides, in relevant part: “[E]ach claimant shall have his
weekly compensation … reduced … by the per centum redetermined under section 301.8 [of the
Law, added by the Act of October 19, 1988, P.L. 818, 43 P.S. § 781.8 (relating to trigger rate
redeterminations)], if and when applicable.” Section 301.8 of the Law provides a process through
which the Secretary of Labor and Industry shall determine, inter alia, benefit reductions in any
given year. Apparently, Claimant’s actual weekly benefit was reduced to $547 pursuant to that
process. See Board Brief at 12 n.18.
12
   Because the $547 is a non-fault overpayment subject to Section 804(b)(1) of the Law, Claimant
will not be required to repay that amount, but that amount may be “deducted from any future
compensation payable to him[.]” 43 P.S. §874(b)(1).
                                                 8
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

David J. Taylor,                       :
                   Petitioner          :
                                       :
            v.                         :   No. 234 C.D. 2020
                                       :
Unemployment Compensation Board        :
of Review,                             :
               Respondent              :


                                   ORDER


            AND NOW, this 23rd day of November, 2020, the adjudication of the
Unemployment Compensation Board of Review dated January 30, 2020, in the
above-captioned matter is AFFIRMED.


                                MARY HANNAH LEAVITT, President Judge